DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed Nov. 02, 2022 has been entered.
Applicant’s arguments/amendments filed Oct. 19, 2022 have been fully considered but are moot in view of new ground(s) of rejection. 

Claim Objections
2.	The claim(s) is/are objected to because of the following informalities: 
Regarding claim 4, the claim limitation “…the surface of the base member…” should be “…the upper surface of the base member…” according to antecedent basis requirement since the independent claim 16 states “…a base member including an upper surface…”.
Regarding claim 18, the claim limitation “…joining a lid member to the base member such that the quartz crystal resonator is housed in an open space defined by the lid member and the upper surface of the base member, …… the lid having a side wall that extends downwardly toward the upper surface of the base member, the side wall having inner and outer surfaces, the inner surface having a radially innermost bottom edge that faces the upper surface of the base member, the lid being joined to the base member by a joining member…” should be “…joining a lid member to the base member such that the quartz crystal resonator is housed in an open space defined by the lid member and the upper surface of the base member, …… the lid member having a side wall that extends downwardly toward the upper surface of the base member, the side wall having inner and outer surfaces, the inner surface having a radially innermost bottom edge that faces the upper surface of the base member, the lid member being joined to the base member by a joining member…” according to antecedent basis requirement since “lid member” instead of “lid” had been used previously. 
Dependent claims 9, 12-15 and 19 are also objected to at least the same reason as objected claim 18 as stated above because the dependent claims 9, 12-15 and 19 are depending on the objected claim 18.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 5, 13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriya et al. (7,932,786) (“Moriya”).
Regarding claim 1, Moriya discloses a quartz crystal resonator unit (Fig.18A, 19A, 19B and 20, please refer to the whole reference for detailed) comprising: a base member (4 in Fig.18A, 19A, 19B and 20) including a surface (upper surface of 4) and two protruding portions (23s; please refer to at least column 16, line 14-17) on the surface; a quartz crystal resonator (Fig.2; also shown in 18A, 19A, 19B and 20) mounted on the surface of the base member, the quartz crystal resonator including a quartz crystal blank (3), a pair of excitation electrodes (13s; column 1, line 64 to column 2, line 2) that are disposed on opposed main surfaces of the quartz crystal blank so as to face each other with the quartz crystal blank located there between (column 1, line 64 to column 2, line 2), and a pair of connection electrodes (14s) disposed on the quartz crystal blank and electrically connected to respective ones of the pair of excitation electrodes (column 1, line 64 to column 2, line 2); and a lid member (5) having a side wall that extends toward the surface of the base member (Fig.18A, 19A, 19B and 20), the lid member being joined to the surface of the base member via a joining member (11) which covers at least the protruding portions (covers on the side of the 23s; column 15, line 59-63), the lid member and the base member defining an inner space that accommodates the quartz crystal resonator (Fig.18A, 19A, 19B and 20), at least parts of the joining member that cover at least a portion of the protruding portions are in contact with the side wall of the lid member so as to restrain movement of the lid member when seen in a plan view in a direction normal to the surface of the base member (please refer to at least column 15, line 59-63); wherein: the base member includes a base body (4) that is a first sintered material (4 is a ceramic substrate, column 15, line 55; Note: According to Application’s specification on paragraph 53, which states that “The base body 31 is formed, for example, of a first sintered material such as insulating ceramic (alumina)”); and the protruding portions (23s) are made of a second sintered material (molybdenum (MO); column 15, line 33-41 and column 16, line 7-12; Note: According to Application’s specification on paragraph 61, 62 and 79, which states that “The protruding portions 38 and 39 and the via-electrodes 43 and 44 are each composed of, for example, the same electroconductive material, such as molybdenum….The second sintered material can be disposed by, for example, screen-printing a molybdenum material”) whose sintering shrinkage ratio is smaller than a sintering shrinkage ratio of the base body (due to Moriya uses the same type of material for the base body and also for the protruding portions as stated in the Application’s specification).
	Regarding claim 16, Moriya discloses a quartz crystal resonator unit (Fig.18A, 19A, 19B and 20, please refer to the whole reference for detailed), comprising: a base member (4 in Fig.18A, 19A, 19B and 20) including an upper surface (upper surface of 4) and first and second protruding portions (23s; please refer to at least column 16, line 14-17) extending upwardly from the upper surface; a quartz crystal resonator (Fig.2; also shown in 18A, 19A, 19B and 20) mounted on the upper surface of the base member, the quartz crystal resonator including a quartz crystal blank (3), a pair of excitation electrodes (13s; column 1, line 64 to column 2, line 2) that are disposed on opposed main surfaces of the quartz crystal blank so as to face each other with the quartz crystal blank located there between (column 1, line 64 to column 2, line 2), and a pair of connection electrodes (14s) disposed on the quartz crystal blank and electrically connected to respective ones of the pair of excitation electrodes (column 1, line 64 to column 2, line 2); and a lid member (5) having a side wall that extends downwardly toward the upper surface of the base member (Fig.18A, 19A, 19B and 20), the side wall having, bottom, inner and outer surfaces, the inner surface having a radially innermost bottom edge that faces the upper surface of the base member, the lid member being joined to the base member by a joining member (11) to form an open space that houses the quartz crystal resonator (Fig.18A, 19A, 19B and 20), the first and second protruding portions extending upwardly above the radially innermost bottom edge of the side wall and being separated from first and second portions of the inner surface of the side wall by first and second gaps (gaps between 5 and 23, respectively; column 15, line 59-61), respectively, the first and second protruding portions not extending under the bottom surfaces of the side wall, the joining member extending into the first and second gaps and adhering the first and second protruding portions to the inner surface of the side wall (column 15, line 59-63), such that the first and second protruding portions restrain lateral movement of the lid member relative to the base member (column 15, line 59-63).
Regarding claim 5, Moriya discloses the base member (4) includes a base body (4) that is a first sintered material (4 is a ceramic substrate, column 15, line 55; Note: According to Application’s specification on paragraph 53, which states that “The base body 31 is formed, for example, of a first sintered material such as insulating ceramic (alumina)”); and the protruding portions (23s) are made of a second sintered material (molybdenum (MO); column 15, line 33-41 and column 16, line 7-12; Note: According to Application’s specification on paragraph 61, 62 and 79, which states that “The protruding portions 38 and 39 and the via-electrodes 43 and 44 are each composed of, for example, the same electroconductive material, such as molybdenum….The second sintered material can be disposed by, for example, screen-printing a molybdenum material”) whose sintering shrinkage ratio is smaller than a sintering shrinkage ratio of the base body (due to Moriya uses the same type of material for the base body and also for the protruding portions as stated in the Application’s specification).
Regarding claim 17, Moriya discloses the joining member (11) is also located in a gap between the innermost bottom edge of the side wall (innermost bottom edge of the side wall of 5) and the upper surface of the base member (4).
Regarding claim 18, Moriya discloses a method of manufacturing a quartz crystal resonator unit (Fig.18A, 19A, 19B and 20, please refer to the whole reference for detailed), the method comprising: mounting a quartz crystal resonator (Fig.2; also shown in 18A, 19A, 19B and 20) on an upper surface of a base member (4 in Fig.18A, 19A, 19B and 20), the base member including first and second protruding portions (23s; please refer to at least column 16, line 14-17) extending upwardly from the upper surface, the quartz crystal resonator including a quartz crystal blank (3), a pair of excitation electrodes (13s; column 1, line 64 to column 2, line 2) that are disposed on opposed main surfaces of the quartz crystal blank so as to face each other with the quartz crystal blank located there between (column 1, line 64 to column 2, line 2), and a pair of connection electrodes (14s) disposed on the quartz crystal blank and electrically connected to respective ones of the pair of excitation electrodes (column 1, line 64 to column 2, line 2); and joining a lid member (5) to the base member such that the quartz crystal resonator is housed in an open space defined by the lid member and the upper surface of the base member (Fig.18A, 19A, 19B and 20), the lid having a side wall that extends downwardly toward the upper surface of the base member, the side wall having bottom, inner and outer surfaces, the inner surface having a radially innermost bottom edge that faces the upper surface of the base member, the lid being joined to the base member by a joining member (11) to form the open space that houses the quartz crystal resonator, the first and second protruding portions (23s) extending upwardly above the radially innermost bottom edge of the side wall and being separated from first and second portions of the inner surface of the side wall by first and second gaps (gaps between 5 and 23, respectively; column 15, line 59-61), respectively, the first and second protruding portions not extending under the bottom surface of the side wall, the joining member extending into the first and second gaps and adhering the first and second protruding portions to the inner surface of the side wall (column 15, line 59-63), such that the first and second protruding portions restrain lateral movement of the lid member relative to the base member (column 15, line 59-63).
Regarding claim 13, Moriya discloses the base member (4) includes a base body (4) that is a first sintered material (4 is a ceramic substrate, column 15, line 55; Note: According to Application’s specification on paragraph 53, which states that “The base body 31 is formed, for example, of a first sintered material such as insulating ceramic (alumina)”); and the protruding portions (23s) are made of a second sintered material (molybdenum (MO); column 15, line 33-41 and column 16, line 7-12; Note: According to Application’s specification on paragraph 61, 62 and 79, which states that “The protruding portions 38 and 39 and the via-electrodes 43 and 44 are each composed of, for example, the same electroconductive material, such as molybdenum….The second sintered material can be disposed by, for example, screen-printing a molybdenum material”) whose sintering shrinkage ratio is smaller than a sintering shrinkage ratio of the base body (due to Moriya uses the same type of material for the base body and also for the protruding portions as stated in the Application’s specification).
Regarding claim 19, Moriya discloses the joining member (11) is also located in a gap between the innermost bottom edge of the side wall (innermost bottom edge of the side wall of 5) and the upper surface of the base member (4).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al. (7,932,786) (“Moriya”) in view of Makoto (JP 2013-145964, cited by Applicant in the IDS submitted on May 02, 2019).
Regarding claim 4, Moriya is used to reject claim 16 above.
Moriya doesn’t explicitly disclose the lid member has a rectangular shape when seen in a plan view in the direction normal to the surface of the base member; and the protruding portions are disposed so as to correspond to two opposite comers of the rectangular shape of the lid member.
Makoto discloses an example of the lid member (110 in Fig.7 and 8) has a rectangular shape when seen in a plan view in the direction normal to the surface of the base member (220); and the protruding portions (225) are disposed so as to correspond to two opposite comers of the rectangular shape of the lid member (Fig.7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moriya with the teaching of Makoto to provide the lid member has a rectangular shape when seen in a plan view in the direction normal to the surface of the base member; and the protruding portions are disposed so as to correspond to two opposite comers of the rectangular shape of the lid member. The suggestion/motivation would have been to use a rectangular shape lid member as taught by Makoto as a design choice. 
Regarding claim 12, Moriya is used to reject claim 18 above.
Moriya doesn’t explicitly disclose the lid member has a rectangular shape when seen in a plan view in the direction normal to the upper surface of the base member; and the protruding portions are disposed so as to correspond to two opposite comers of the rectangular shape of the lid member.
Makoto discloses an example of the lid member (110 in Fig.7 and 8) has a rectangular shape when seen in a plan view in the direction normal to the upper surface of the base member (220); and the protruding portions (225) are disposed so as to correspond to two opposite comers of the rectangular shape of the lid member (Fig.7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moriya with the teaching of Makoto to provide the lid member has a rectangular shape when seen in a plan view in the direction normal to the upper surface of the base member; and the protruding portions are disposed so as to correspond to two opposite comers of the rectangular shape of the lid member. The suggestion/motivation would have been to use a rectangular shape lid member as taught by Makoto as a design choice. 

Allowable Subject Matter
8.	Claims 20 and 21 are allowed.
9.	Claims 6, 7, 9, 14 and 15 are objected to as being dependent upon a rejected (and objected) base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849